Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/22/2022.  In the Amendment, Applicant amended claims 1, 10 and 19.  Claims 8 and 17 are cancelled.  Claims 21-22 are newly added.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-7, 9-16 and 18-22 (renumbered 1-20) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 02/22/2022 has been acknowledged and has been approved.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: executing queries received at a client application on local copy of objects obtained from a remote datastore.
 	The closest prior arts are Ryan Rozich (US PGPUB 2008/0243799, hereinafter Rozich) in view of Paul Albrecht (US PGPUB 20060225000, hereinafter Albrecht) are generally directed to various aspect of non-transitory computer-readable media, method and system for generating the set of search results by bi-directionally traversing associations between documents with a document space and further allow to share search results among different users, and further disclose search for patent application such as create a sublist from selected document and create sublist from unselected and show references from selected which is forward citation list, forward list, and backward citation list
 	However, none of Rozich and Albrecht teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10 and 19. For examples, it failed to teach executing a query on the partial dataset to generate a partial result set for the query, wherein the partial result set is generated based at least in part on pending transactions on objects in the second dataset; presenting a display of results for the query, the display of results comprising the partial result set for the query; synchronizing at least one transaction on the second dataset with the datastore based at least in part on the pending transactions on objects in the second dataset; subsequent to synchronizing the at least one transaction on the second dataset with the datastore, executing the query on the second dataset to generate a second result set, the second dataset being different from the partial dataset; subsequent to presenting the display of results for the query comprising the partial result set, updating the display of results for the query based on the second result set to generate an updated display of results comprising a complete result set for the query. 

This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 19 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10 and 19. 
	The dependent claims depending upon claims 1, 10 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163